Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, the term “heating a fan wheel of a rotatable fan unit of the cooking appliance apparatus inductively in an operating state along both a rear face and a side region of the fan wheel without shielding
Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, the term “there is no shielding between the heating element and the fan wheel”, recited in claim 31, contains subject matter which was not described in the specification at the time the application was filed (see MPEP§ 2173.05(i) ).  
Further, any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 30, the term “heating a fan wheel of a rotatable fan unit of the cooking appliance apparatus inductively in an operating state along both a rear face and a side region of the fan wheel without shielding between a heating element and the fan wheel”, recited in lines 2-4, contains the negative limitation a negative limitation that rendered the claim indefinite because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953). 
In claim 31, the term “there is no shielding between the heating element and the fan wheel”, recited in claim 31, contains a negative limitation that rendered the claim indefinite because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushijima et al (US 6,147,336) cited by applicant, in view of Matsushima (JP 56100241A) new cited.  Regarding claims 12, 21, Ushijima discloses induction heaters for heating food, fluids or the like comprising a fan unit (13) including a fan wheel (12) mounted for rotation about a rotation axis, the fan wheel having a side region and a rear face (Figure 1); and a heating element (14) configured to heat the fan wheel (12) in an operating state, the heating element (14) forming a holding region for holding the fan wheel (12) and enclosing a partial region of the fan wheel (12) when viewed along a direction perpendicular to the rotation axis, said heating element (14) being configured as an induction heating element (col. 6, lines 49-56) to heat the fan wheel (12) along the rear face (Figure 1).  However, Ushijima does not disclose the heating element being configured to heat the fan wheel long the side region.  Matsushima discloses a heating (7) being configured to heat the fan wheel (5) long the side region (Figures 1-5).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Ushijima the heating element being configured to heat the fan wheel .
Claims 16-18 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushijima et al (US 6,147,336) cited by applicant, in view of Matsushima (JP 56100241A) new cited.  Regarding claims 16 and 25, Ushijima/Matsushima discloses substantially all features of the claimed invention including the heating element being configured to heat the fan wheel long the rear side of the fan wheel as disclosed by Ushijima and the side region of the wheel fan as disclosed by Matsushima, but does not disclose the conductor has windings arranged in at least two different planes.  However, Ushijima discloses in prior art (Figure 11), a conductor (97) has windings arranged in at least two different planes.  It would have been obvious to one ordinary skill in the art at the time the invention was made to have the conductor has windings arranged in at least two different planes in order to suit for user specific coil arrangement.  Regarding claims 17-18 and 26-27, the prior art (Figure 11) discloses a muffle rear wall (93), wherein the different planes are aligned at least essentially parallel to the muffle rear wall. 
Claims 19-20 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushijima et al (US 6,147,336) cited by applicant, in view of Matsushima (JP 56100241A) new cited, and further in view of Swayne et al (US . 
Response to Amendment
Applicant’s arguments with respect to claim(s) 12-14, 16-23, 25-33 have been considered but are moot in new ground of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 9, 2022